       Case 2:17-cv-04540-DGC Document 422 Filed 10/09/20 Page 1 of 2



 1   Jason D. Lamm (018454)
     Law Office of Jason Lamm
 2
     6245 North 24th Pkwy, Ste. 208
 3   Phoenix, AZ 85016-2030
     Tel: (602) 222-9237
 4   Fax: (602) 222-2299
     Email: jlamm@cyberlawaz.com
 5
     David J. Don (016462)
 6
     LAW OFFICE OF DAVID J. DON, PLLC
 7   301 E. Bethany Home Rd., Suite B-100
     Phoenix, Arizona 85012
 8   Tel: 480-948-1212
     Fax: 480-696-7756
 9
     Email: david@azcivilrights.com
10
     Attorneys for Plaintiff Leslie A. Merritt, Jr.
11
                      IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,         ) Case No.: CV17-4540-PHX-DGC
14                                                )
                  Plaintiff,                      ) PLAINTIFF’S NOTICE OF FILING
15         vs.                                    )
                                                  )
16
     State of Arizona, et al.                     )
17                                                )
                  Defendants.                     )
18
           Plaintiff, through counsel, hereby gives notice of his filing of The Bureau of
19
     Alcohol, Tobacco, Firearms and Explosives Report, authored by Gregory Klees, that
20
     is hereto as Exhibit 1 (Trial Exhibit 61).
21
                         DATED this 9th day of October, 2020.
22
                                      LAW OFFICE OF JASON LAMM
23

24                                     By:   /s/ Jason D. Lamm
                                             David J. Don
25                                           Attorney for Plaintiff Leslie Merritt, Jr.

26

27
                                                  -1-
28
       Case 2:17-cv-04540-DGC Document 422 Filed 10/09/20 Page 2 of 2



 1

 2
                                      LAW OFFICES OF DAVID J. DON, P.L.L.C.
 3
                                      By:   /s/ David J. Don
 4                                          David J. Don
                                            Attorney for Plaintiff Leslie Merritt, Jr.
 5

 6
                               CERTIFICATE OF SERVICE
 7
            I certify that on this 9th day of October, 2020, I electronically transmitted
 8   the attached document to the Clerk’s Office using the CM/ECF system for filing
     and transmittal of a Notice of Electronic Filing to the following CM/ECF
 9
     registrants:
10
                                      Clerk of the Court
11                     United States District Court, District of Arizona
                             Sandra Day O’Connor Courthouse
12                                 401 W. Washington St.
                                     Phoenix, AZ 85003
13

14                                Edward F. Novak, Esq.
                                     Melissa Ho, Esq.
15                               Jonathan G. Brinson, Esq.
                                     Andrew Fox, Esq.
16
                                       Polsinelli PC
17                         One East Washington Street, Suite 1200
                                    Phoenix, AZ 85004
18
          enovak@polsinelli.com; mho@polsinelli.com, jbrinson@polsinelli.com
19   Attorneys for Defendant State of Arizona, Heston Silbert, Christopher Kalkowski,
20
     Frank Milstead, Ken Hunter, Kelly M. Heape, Jennifer Pinnow, Anthony Falcone

21
     By:   /s/ Kathryn A. Miller
22         Kathryn A. Miller
23

24

25

26

27
                                               -2-
28
